Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et. Al. (US 20160293852 A1 hereinafter Huh) and further in view of Senkovskyy (US 20180337339 A1).

Regarding claim 1, Huh teaches a heterocyclic compound represented by the following Chemical Formula 1: 
[Chemical Formula 1]  
    PNG
    media_image1.png
    254
    241
    media_image1.png
    Greyscale
 (page 3 Formula 1-1-5 or 1-1-6 for example also see annotated versions of the formulas below referring the formula 1-1-5 unless otherwise specified)
wherein, in Chemical Formula 1, 
X1 is CR1 or N, X2 is CR2 or N, X3 is CR3 or N, X4 is CR4 or N, Y1 is CR5 or N, Y2 is CR6 or N, Y3 is CR7 or N, Y4 is CR8 or N, Zl is CR9 or N, Z2 is CR10 or N, Z3 is CR11 or N, and Z4 is CR12 or N, wherein X1 to X4, Y1 to Y4 and Z1 to Z4 are not N at the same time (all are CH except X2 see annotated formula below), and 
at least one of R1 to R12 is a group represented by the following Chemical Formula 2, and the rest are the same as or different from each other, and each independently hydrogen; deuterium; a halogen group; a cyano group; a nitro group; a hydroxyl group; a carbonyl group; an ester group; an imide group; an amide group; a substituted or unsubstituted alkyl group; a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted aryloxy group; a substituted or unsubstituted alkylthioxy group; a substituted or unsubstituted arylthioxy group; a substituted or unsubstituted -64-alkylsulfoxy group; a substituted or unsubstituted arylsulfoxy group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted silyl group; a substituted or unsubstituted boron group; a substituted or unsubstituted amine group; a substituted or unsubstituted arylphosphine oxide group; a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group, or adjacent groups bond to each other to form a substituted or unsubstituted ring, (all are CH except  [Chemical Formula 2]
  
    PNG
    media_image2.png
    131
    228
    media_image2.png
    Greyscale
(see annotated formula below)
 in Chemical Formula 2, A1 is O, S or Se, Li is a direct bond (O see annotated formula below); a substituted or unsubstituted arylene group; or a substituted or unsubstituted heteroarylene group
, and 
    PNG
    media_image3.png
    88
    567
    media_image3.png
    Greyscale
  (see annotated formula below).
	Huh does not specify at least one of Ar1 and Ar2 is a substituted or unsubstituted alkyl group, and the rest is a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group however Huh discloses Ar1 and Ar2 are both aryl groups (see annotated formula below) and further discloses the heterocyclic compound is an electron transporting layer (paragraphs [0028] and [0154]).
Senkovskyy discloses substituting an aryl group, similar to that in the phoshine oxide group of the compound of Huh, with an alkyl group (paragraph [0243])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute alkyl groups as taught by Senkovskyy for the aryl groups in formula 2 of Huh because according to Senkovskyy improved performance of OLEDs known in the art can be achieved by replacing diaryl phosphine oxide compounds (known in the art) by dialkyl phosphine oxide compounds (in accordance with the invention) in the electron transport/injection layer.

    PNG
    media_image4.png
    263
    500
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    369
    500
    media_image5.png
    Greyscale


Regarding claim 2, Huh teaches Chemical Formula 1 is represented by the following Chemical Formula 1-1:  - 65 -[Chemical Formula 1-1] 
    PNG
    media_image6.png
    335
    340
    media_image6.png
    Greyscale

in Chemical Formula 1-1, R1 to R12 have the same definitions as in Chemical Formula 1 (see annotated formula above).  

Regarding claim 3, Huh in view of Senkovskyy teaches Chemical Formula 1 1is represented by the following Chemical Formula 1-2: [Chemical Formula 1-2]  
    PNG
    media_image7.png
    378
    637
    media_image7.png
    Greyscale
in Chemical Formula 1-2, 
All, A21 and A31 are the same as or different from each other, and each independently O, S or Se (a and b are 0  so that Ar21 and Ar31 are not present see annotated formula above)),
 -66 -L11, L21 and L31 are the same as or different from each other, and each independently a direct bond; a substituted or unsubstituted arylene group (L11 is naphthalene in the arylene group; a and b are 0 so that L21 and L31 are not present (see annotated formula above)); or a substituted or unsubstituted heteroarylene group, at least one of Ar11 and Ar12 is a substituted or unsubstituted alkyl group (by substituting an alkyl group as taught by Senkovskyy for the aryl group of Huh, see rejection of claim 1, Ar11 and Ar12 would be a substituted or unsubstituted alkyl group), and the rest is a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group, at least one of Ar21 and Ar22 is a substituted or unsubstituted alkyl group, and the rest is a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group, at least one of Ar31 and Ar32 is a substituted or unsubstituted alkyl group, and the rest is a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group, R101 to R103 are the same as or different from each other, and each independently hydrogen; deuterium; a halogen group; a cyano group; a nitro group; a hydroxyl group; a carbonyl group; an ester group; an imide group; an amide group; a substituted or unsubstituted alkyl group (a and b are 0 so that AR21, Ar22. Ar31 and Ar32 are not present (see annotated formula above)); a substituted or unsubstituted cycloalkyl group; a substituted or unsubstituted alkoxy group; a substituted or unsubstituted aryloxy group; a substituted or unsubstituted alkylthioxy group; a substituted or unsubstituted arylthioxy group; a substituted or unsubstituted alkylsulfoxy group; a substituted or unsubstituted arylsulfoxy group; a substituted or unsubstituted alkenyl group; a substituted or unsubstituted silyl group; a substituted or unsubstituted boron group; a substituted or unsubstituted amine group; a substituted or unsubstituted arylphosphine oxide group; a substituted or unsubstituted aryl group; or a substituted or unsubstituted heteroaryl group, or -67-adjacent groups bond to each other to form a substituted or unsubstituted ring, a, b and c are each an integer of 0 to 4 (a is 1, b and c are 0 (see formula annotated formula), 
    PNG
    media_image8.png
    18
    247
    media_image8.png
    Greyscale
(a+b+c =1 see annotated formula above) rl01, r102 and r103 are each an integer of 0 to 4, when r101 is 2 or greater, the two or more R101s are the same as or different from each other, when r102 is 2 or greater, the two or more R102s are the same as or different from each other, when r103 is 2 or greater, the two or more R103s are the same as or different from each other, when a is 2 or greater, the two or more structures in the parentheses are the same as or different from each other, when b is 2 or greater, the two or more structures in the parentheses are the same as or different from each other, and when c is 2 or greater, the two or more structures in the parentheses are the same as or different from each other (r102-r103=4, r101=3 all R101, R102 and R103 are hydrogen (see annotated formula above)).  

Regarding claim 4, Huh teaches at least one of R1 to R12 is the group represented by Chemical Formula 2, and the rest are the same as or different from each other, and each independently hydrogen; a cycloalkyl group; an arylphosphine oxide group; an aryl group unsubstituted or substituted with a cyano group or an alkyl group substituted with a halogen group; or a heteroaryl group, or adjacent groups bond to each other to form an aromatic hydrocarbon ring unsubstituted or substituted with an aryl group; or a heteroring (R2 is representeted by chemical formula 2; R1 and R3-R12 are each hydrogen (see annotated formula above)).  

Regarding claim 5, Huh teaches L1 is a direct bond; an arylene group; or a heteroarylene group (L11 is naphthalene in the arylene group (see annotated formula above)).  

Regarding claim 6, Huh in view of Senkovskyy teaches Chemical Formula 1 is selected from among the following compounds: at least one of Ar1 and Ar2 is an alkyl group, and the rest is an aryl group unsubstituted or substituted with an alkyl group or an aryl group; or a heteroaryl group (by substituting an alkyl group as taught by Senkovskyy for the aryl group of Huh, see rejection of claim 1, Ar11 and Ar12 would be a substituted or unsubstituted alkyl group).  

Regarding claim 7, Huh in view of Senkovskyy teaches the heterocyclic compound of Claim 1.
Huh does not specify Chemical Formula 1 is selected from among the following compounds.

    PNG
    media_image9.png
    141
    594
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    384
    644
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    433
    734
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    238
    735
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    501
    640
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    862
    750
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    179
    659
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    179
    683
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    242
    705
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    874
    725
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    205
    692
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    510
    730
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    205
    725
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    169
    714
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    216
    712
    media_image23.png
    Greyscale
 
-69-
    PNG
    media_image24.png
    174
    722
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    186
    629
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    164
    756
    media_image26.png
    Greyscale
 
    PNG
    media_image27.png
    176
    722
    media_image27.png
    Greyscale
  
 
    PNG
    media_image28.png
    436
    756
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    168
    534
    media_image29.png
    Greyscale


Senkovskyy teaches using dimethylphosphine oxide (CH3) as an alkylphosphine oxide (paragraph [0263], see tables and formulas on page 55) so that by using dimethylphosphine oxide for the alkylphosphine oxide of Huh in view of Senkovskyy the Chemical Formula 1 would be 

    PNG
    media_image30.png
    173
    188
    media_image30.png
    Greyscale
or 
    PNG
    media_image31.png
    145
    135
    media_image31.png
    Greyscale
as claimed
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dimethylphosphine oxide as taught by Senkovskyy for the alkylphosphine oxide of Huh in view of Senkovskyy because according to Senkovskyy dimethylphosphine oxide is a suitable alkylphosphine oxide (Senkovskyy paragraph [0263], see tables and formulas on page 55), it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have use dimethylphosphine oxide as taught by Senkovskyy for the alkylphosphine oxide of Huh in view of Senkovskyy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore methyl is an example of an alkyl that was very well known in  the art before the effective filing date of the claimed invention so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use dimethylphosphine oxide as taught by Senkovskyy for the alkylphosphine oxide of Huh in view of Senkovskyy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897